Citation Nr: 0208670	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-22 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 28, 2000 
for an award of additional compensation based on the 
veteran's spouse being in need of regular aid and attendance.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO awarded an increase in the veteran's 
compensation benefits based on his spouse being in need of 
regular aid and attendance, effective May 30, 2000.  The 
veteran perfected an appeal as to the matter of the effective 
date assigned for the increase in compensation benefits.

This case was previously before the Board in May 2001, at 
which time the Board awarded an effective date of January 28, 
2000 for the award of increased compensation based on the 
veteran's spouse being in need of regular aid and attendance.  
The veteran appealed the Board's May 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court)  As the result of a joint motion submitted by the 
parties, in a December 2001 order the Court vacated that part 
of the Board's May 2001 decision which denied an effective 
date earlier than January 28, 2000 for additional 
compensation for aid and attendance of the veteran's spouse.  
The case was remanded to the Board for further consideration.


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to an increase 
in his compensation benefits based on his spouse being in 
need of regular aid and attendance on January 28, 2000.

2.  The evidence establishes that as of January 25, 2000, the 
veteran's spouse was a patient in a nursing home requiring 
skilled nursing care.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 28, 2000 
for the award of increased compensation is not shown.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 3.401 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than January 28, 
2000 for an award of additional compensation based on the 
need of his spouse for regular aid and attendance.

As noted in the Introduction, this case was remanded by the 
Court in December 2001  pursuant to a joint motion for 
remand.  The joint motions will be addressed at some length 
below. 

Through his attorney, the veteran contends that his October 
1990 claim for VA compensation benefits included an inferred 
a claim for an increase in compensation for a dependent 
spouse who was in need of regular aid and attendance.  The 
veteran through his attorney further contends that 
development of medical evidence is required to determine when 
the veteran's dependent spouse initially required the regular 
aid and attendance of another person.  There contentions will 
be addressed where appropriate below.

In the interest of clarity, the factual background of this 
case will be set forth.  The pertinent law and regulations 
will then be briefly reviewed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual background

The veteran initially claimed entitlement to VA compensation 
benefits in July 1950, at which time he reported being 
married to his current spouse.  That claim was denied by the 
RO in September 1950 on the basis that his claimed 
disabilities were not shown to be related to service.  In 
July 1987 the veteran submitted a claim for non-service 
connected pension benefits, when he again reported being 
married to his current spouse.  That claim was denied in July 
1987 based on excessive income.

The veteran initially claimed entitlement to compensation 
benefits for a psychiatric impairment in September 1989.  He 
again stated that he was married to his current spouse.  The 
RO denied entitlement to compensation benefits for a nervous 
condition in September 1989 because the evidence did not show 
that a manic-depressive disorder, which was his psychiatric 
diagnosis, was related to service.  The veteran did not 
appeal that decision.

The veteran again claimed entitlement to compensation 
benefits for a psychiatric disorder on October 31, 1990.  He 
again reported being married to his current spouse.  Although 
the RO denied that claim in April 1991, the veteran appealed 
the denial.  Following multiple decisions and remands by the 
Board and the Court, in a December 1999 rating decision the 
RO granted service connection for post-traumatic stress 
disorder (PTSD).

Statements submitted by the veteran in support of his claim 
for service connection indicate that in February and July 
1993 he stated that his wife was completely disabled.  In 
April 1995 he again reported that his wife was disabled.  
References in his medical records indicate that he and his 
spouse continued to cohabit through at least August 1995.  

Following the grant of service connection and the assignment 
of the 50 percent rating for PTSD in December 1999, the RO 
informed the veteran that additional compensation benefits 
could be paid for a dependent spouse, and provided him a VA 
Form 21-686c, Declaration of Status of Dependents.  The 
veteran signed that document on January 25, 2000 and it was 
received at the RO on January 28, 2000.  In March 2000, the 
RO increased the disability compensation payable to the 
veteran effective in May 1991 for having a dependent spouse.

In the Declaration of Status of Dependents form the veteran 
reported that he and his spouse were temporarily not living 
together, in that she was a patient in a nursing home.  On 
May 30, 2000, the RO received a letter from the veteran's 
attorney in which the attorney indicated that the veteran was 
claiming entitlement to aid and attendance benefits for his 
spouse.  With that letter the RO received a report dated 
January 25, 2000 from the Director of Admissions of the 
nursing home showing that the veteran's spouse was then a 
patient at the nursing home and required 24 hour daily 
skilled nursing care.

In an August 2000 rating decision the RO increased the 
veteran's disability compensation benefits the additional 
amount for having a dependent spouse who was in need of 
regular aid and attendance.  The RO assigned an effective 
date of May 30, 2000 for the increase in compensation 
benefits, based on the date of receipt of the letter from the 
veteran's attorney.

In a subsequent August 2000 rating decision the RO increased 
the disability rating assigned for PTSD from 50 to 70 percent 
and awarded entitlement to a total disability rating based on 
individual unemployability.

In an August 2000 notice of disagreement and November 2000 
substantive appeal of the effective date assigned for the 
spousal increase based on her need for aid and attendance, 
the veteran's attorney asserted that an effective date of 
February 10, 2000 should have been assigned.  The basis for 
that argument was that the attorney purportedly submitted a 
letter on that date seeking an increase in compensation 
benefits based on the spouse's need for aid and attendance.  
The claims file does not, however, reflect that the 
attorney's letter was received by the RO prior to May 30, 
2000.  

In April 2001, the veteran through his attorney submitted 
what was styled "Additional Argument & Evidence Submitted in 
Support of Claim".  Despite its title, no additional evidence 
was submitted.  The argument, as noted by the Board in its 
may 2001 decision, was somewhat garbled and appeared to refer 
to an earlier effective date for aid and attendance for the 
veteran himself.  See the Board's may 16, 2001 decision, page 
10.  Indeed, the veteran's spouse was not mentioned.


In its May 16, 2001 decision, the Board determined that, 
notwithstanding arguments by the veteran's attorney that an 
effective date of February 10, 2000 was warranted, an 
effective date of January 28, 2000 for additional 
compensation based on the need of the veteran's  spouse for 
aid and attendance benefits was appropriate, based on receipt 
on that date of the aid and attendance claim.  The Board 
noted that the veteran's attorney had also referred to 
October 31, 1990, although the context was unclear.  In any 
event, the Board concluded as follows:

The Board observes in passing that to the extent the 
veteran may 
argue that an effective date of October 31, 1990 is in 
order for all
claims ultimately deriving from the veteran's grant of 
service 
connection for PTSD, including additional benefits based 
upon the
need of his spouse for aid and attendance, the Court has 
made it 
clear that VA is not required to anticipate a claim for 
a particular 
benefit when no intention to raise it was expressed.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1997) 
[the "liberal reading" requirement does not require the 
Board to conduct an exercise in prognostication].

Board decision, May 16, 2001, page 10.

The veteran appealed the Board's decision to the Court.  In 
November 2001, counsel for the veteran and the Secretary of 
VA agreed upon a Joint Motion for Remand and to Stay 
Proceedings.  The Joint Motion will be discussed in greater 
detail below.   In pertinent part, the Board was to "consider 
whether an effective date earlier that [sic] January 28, 2000 
is available under 38 C.F.R. § 3.400(o)(2)."  On December 4, 
2001, the Court issued an Order which granted the joint 
motion of the parties and vacated the Board's decision to the 
extent that it denied an effective date earlier than January 
28, 2000 for additional compensation for aid and attendance 
benefits. 
In June 2002, the veteran through his attorney submitted 
additional argument in support of his claim.  In essence, the 
veteran contended that his October 31, 1990 claim of 
entitlement to service connection for a psychiatric 
disability, which was ultimately granted, constituted an 
inferred claim of entitlement to an increased disability 
rating based on the need of his spouse for aid and 
attendance.  The veteran further contended that this case 
should be remanded so that to could be determined when, 
between October 31, 1990 and January 28, 2000 his spouse 
first required aid and assistance.  

Relevant law and regulations

Any veteran entitled to compensation benefits whose 
disability is rated at not less than 30 percent shall be 
entitled to additional compensation for a dependent spouse.  
The additional compensation payable for a dependent spouse is 
increased if the spouse is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1115; 38 C.F.R. § 3.351.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his attorney, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 
38 C.F.R. §§ 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase in compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 C.F.R. § 5110(a).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).

Except as provided in paragraph (o)(2) of this section and 
§ 3.401(b), the effective date for an increase in benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For disability compensation, the effective 
date shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date.  
Otherwise, the effective date shall be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).

Awards of pension or compensation payable to or for a veteran 
will be effective as follows:

(a)	Aid and attendance and housebound benefits.  

(1)  Except as provided in § 3.400(o)(2), 
the date of receipt of claim or the date 
entitlement arose, whichever is later.  
However, when an award of pension or 
compensation based on an original or 
reopened claim is effective for a period 
prior to the date of receipt of the 
claim, any additional pension or 
compensation payable by reason of the 
need for aid and attendance or housebound 
status shall also be awarded for any part 
of the award's retroactive period for 
which entitlement to the additional 
benefit is established.

(2)  . . . 

(3)  Spouse, additional compensation for 
aid and attendance:  the date of receipt 
of the claim or the date entitlement 
arose, whichever is later.  However, when 
an award of disability compensation based 
on an original or reopened claim is 
effective for a period prior to the date 
of receipt of the claim, additional 
disability compensation payable to a 
veteran by reason of the veteran's 
spouse's need for aid and attendance 
shall also be awarded for any part of the 
award's retroactive period for which the 
spouse's entitlement to aid and 
attendance is established.

(b)	Dependent, additional compensation or pension 
for.  Latest of the following dates:

(1)  Date of claim.  This term means the 
following, listed in their order of 
applicability:  (i) date of marriage, if 
the evidence of the event is received 
within one year of the event; (ii) date 
notice is received of the dependent's 
existence, if evidence is received within 
one year of VA's request;

(2)  Date dependency arises;

(3)  Effective date of the qualifying 
disability rating, provided that evidence 
of dependency is received within one year 
of notification of such rating action;

(4)  Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(a) and (b).

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board observes in this connection that the December 2001 
Order of the Court vacated only that part of the Board's May 
16, 2001 decision which denied an effective date earlier than 
January 28, 2000 for additional compensation for aid and 
attendance for the veteran's spouse.  Accordingly, the Board 
will not revisit, except to the extent necessary to explain 
its present decision, its May 2001 decision.

The Board will first address the matter of whether VA must 
fulfill any duty to the veteran to notify him of the evidence 
needed to substantiate his claim and to assist him in 
developing the relevant evidence.  This will include 
addressing the June 2002 contention advanced by the veteran's 
attorney that a remand is required in order to determine 
when, between October 31, 1990 and January 28, 2000, the 
veteran's spouse initially required aid and assistance.

The VCAA

The statute and regulation pertaining to VA's duty to inform 
the veteran of the evidence needed to substantiate his claim 
and to assist him in developing the relevant evidence were 
revised following initiation of his claim, and the Board has 
given consideration to these revisions.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  Except for provisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which are not applicable in the 
instant case, the changes in the statute and regulation are 
potentially applicable to all claims filed on or after 
November 9, 2000, or filed previously but still pending 
before VA on that date.  Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002).  Because the veteran appealed the RO's 
August 2000 decision it was still pending before VA on 
November 9, 2000.  The provisions of the revised statute and 
regulation are, therefore, potentially applicable to the 
veteran's claim.

According to the revised statute and regulation, on receipt 
of a claim for benefits VA will notify the veteran of the 
evidence that is necessary to substantiate the claim.  VA 
will also inform the veteran which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim.  Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

The Board initially observes that the Joint Motion was filed 
with the Court on November 15, 2001, over a year after the 
enactment of the VCAA.  The VCAA was not mentioned.  Nor was 
the VCAA mentioned in the December 4, 2001 Order of the 
Court.  The Board takes notice of the fact that large numbers 
of cases were remanded by the Court in the year 2001 in order 
for the Board to determine whether the VCAA is applicable.  
This case is not one of them.  Cf. Livesay v. Principi, 
15 Vet. App. 165 (2001) [even though the VCAA is a reason to 
remand "many, many claims, . . . it is not an excuse to 
remand all claims."].  The Board therefore concludes that the 
parties and Court evidently did not believe that the VCAA was 
a factor in this case.   

This conclusion is consistent with the jurisprudence of the 
Court.  The Court has held that the provisions of the VCAA do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  The issue of whether the veteran is entitled to 
an earlier effective date for the increase in his 
compensation benefits based on his spouse's need for regular 
aid and attendance is dependent upon whether he submitted any 
document or statement prior to January 28, 2000 which can be 
construed as a claim for such increase.  The Board's decision 
regarding this is dependent upon statutory interpretation, 
based on the evidence now of record.  

The veteran's attorney contended in June 2002 that the case 
should be remanded to the RO to develop evidence as to when 
the veteran's spouse initially required the need of regular 
aid and attendance, or was admitted to the nursing home.  
This request for a remand for such determination presupposes 
that there exists a legal basis for establishing an effective 
date earlier than January 28, 2000.  Absent such basis, such 
remand is futile. 

The medical evidence now of record establishes that the 
veteran's spouse was a patient in a nursing home, and was 
therefore deemed to have been in need of regular aid and 
attendance, prior to January 28, 2000.  If there is no basis 
for the establishment of an effective date earlier than that 
date, even if additional medical evidence established that 
his spouse was in need of aid and attendance at some earlier 
date, this would not avail the veteran.  As discussed below, 
the Board has concluded that no such basis exists.  
Development of additional medical evidence concerning the 
condition of the veterans spouse would not, therefore, assist 
the veteran in substantiating his claim, and the Board finds 
that such development is not warranted.

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under the circumstances of this case, no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Discussion

As discussed above, the Board's May 2001 decision established 
January 28, 2000 as the effective date of the increase due to 
the need of the veteran's spouse for aid and attendance. 

A review of the record reveals that in a December 1999 rating 
decision the RO granted the veteran's claim of entitlement to 
service connection for PTSD and assigned a 50 percent rating 
for that disorder.  The December 1999 notice informing the 
veteran of that decision also informed him of the documents 
required for establishing entitlement to an increase in 
compensation benefits for a dependent spouse.  In the letter 
dated January 25, 2000, the veteran's attorney requested the 
RO to process a request for a spousal increase and returned 
the Declaration of Status of Dependents to the RO with that 
letter.  The letter and form were received at the RO on 
January 28, 2000.  The Declaration of Status of Dependents 
indicated that the veteran's spouse was then a patient in a 
nursing home.  A medical report from the nursing home, which 
is dated January 25, 2000, shows that the veteran's spouse 
was then in a nursing home and required 24 hour daily nursing 
care.  

The Board determined that in accordance with 38 C.F.R. 
§ 3.401(a)(3), the correct effective date is the later of the 
claim for benefits or the date entitlement arose.  The date 
that entitlement arose, although not specified in the record, 
was January 25, 2000 or earlier.  Because the claim for the 
spousal increase based on the need for regular and attendance 
(filed on January 28, 2000) was later than the date  
entitlement arose, an effective date of January 28, 2000 for 
the award of additional compensation based on the veteran's 
spouse being in need of regular aid and attendance was 
warranted.

As described in the factual background section above, the 
Joint Motion requested the Board to "consider whether an 
effective date earlier than January 28, 2000 is available 
under 38 C.F.R. § 3.400(o)(2)."  In additional argument 
presented to the Board in June 2002, the veteran through 
counsel contended that his October 31, 1990 claim of 
entitlement to service connection for a psychiatric 
disability constituted an inferred claim for an increased 
rating based on the need of his spouse for aid and 
attendance.   This recent contention was not addressed in the 
joint motion for remand.  The Board will accordingly address 
the joint motion and the attorney's recent contentions 
separately.  

(i.)  Consideration of 38 C.F.R. § 3.400(o)(2)

In the November 2001 joint motion for remand, it was stated 
that in the May 2001 decision the Board had relied on 
38 C.F.R. § 3.401(a)(3) in determining the appropriate 
effective date, but had not considered the provisions of 
38 C.F.R. § 3.400(o)(2).  The joint motion instructed the 
Board to consider whether an effective date earlier than 
January 28, 2000 is available under 38 C.F.R. § 3.400(o)(2).  
The Board will accordingly do so.  

As discussed above, 38 C.F.R. § 3.400(o) is the regulation 
pertaining to increases in compensation or pension benefits.  
The first paragraph of that subsection, 38 C.F.R. 
§ 3.400(o)(1), which is titled "General", provides that, 
except as provided in  38 C.F.R. § 3.400(o)(2) and 38 C.F.R. 
§ 3.401(b), the effective date of an increase in compensation 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  The language of the regulation is 
the same as found in 38 U.S.C.A. § 5110(a).  Identical 
language is used in 38 C.F.R. § 3.401(a)(3), the specific 
regulation pertaining to increases in compensation benefits 
for a dependent spouse who is in need of regular aid and 
attendance.  This was the regulation relied upon by the Board 
in its May 2001 decision.

Thus, if 38 C.F.R. § 3.400(o)(1) is deemed to be applicable, 
the effective date of the increase in the veteran's 
compensation due to the need of his spouse for aid and 
attendance would be January 28, 2000, the date of receipt of 
his claim.  Although his spouse may have been determined to 
have been in need of aid and attendance prior to that date, 
the latter date is applicable.  Thus, application of 
§ 3.400(o)(1) would not avail the veteran.  This appears to 
be why the joint motion focused on 38 C.F.R. § 3.400(o)(2).

38 C.F.R. § 3.400(o)(2), which is titled "Disability 
Compensation," indicates that the effective date of an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise the date of receipt of the 
claim [emphasis added by the Board].  That language is nearly 
identical to the language found in 38 U.S.C.A. § 5110(b)(2), 
which indicates that for an award of increased compensation, 
the effective date shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date 
[emphasis added by the Board.  See Meeks v. West, 12 Vet. 
App. 352, 354 (1999) [distinguishing the exception found in 
subsection (b)(1) from that in (b)(2)].

The veteran's attorney, in his June 2002 submission to the 
Board, substituted the words "his wife was in need of aid and 
assistance" for "an increase in disability".  See the 
attorney's letter dated June 26, 2002, page 16.  The attorney 
has not cogently explained how this substitution is 
permissible in light of the specific wording of both the law 
and the regulation, which is limited to "an increase in 
disability".    

"The starting point in interpreting a statute is examining 
the language and structure of the statute itself, for 'if the 
intent of Congress is clear, that is the end of the matter.'"  
Cacatian v. West, 12 Vet. App. 373, 376 (1999) [citing 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993)]; see also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
[the canons of statutory construction apply to regulations as 
well as statutes].  Subsection (b)(2) of 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400(o)(2) expressly apply to an increase in 
disability.  The need of a spouse for aid and attendance is 
not mentioned, and as indicated above is in fact covered by 
another section, 38 C.F.R. § 3.401(a)(3).

The regulation pertaining to the effective date to be 
assigned for an initial award of disability compensation is 
38 C.F.R. § 3.400(b)(2), which is titled "Disability 
Compensation."  That subsection of the regulation pertains to 
the award of disability compensation to the veteran based on 
his or her own disability; compensation based on the need of 
a veteran's spouse for aid and attendance is not mentioned.  
38 C.F.R. § 3.400(o)(2) is also titled "Disability 
Compensation."  It is a well established principle of 
statutory construction that, normally, identical terms used 
within a statute are to be given the same meaning.  See 
Thayer v. Principi, 15 Vet. App. 204, 210 (2001).  The Board 
finds, therefore, that the reference to "Disability 
Compensation" in 38 C.F.R. § 3.400(o)(2) pertains only to the 
compensation payable to a veteran based on the degree of 
disability he or she is found to have, and does not pertain 
to the veteran having a dependent spouse in need of aid and 
attendance.

In short, in light of a plain reading of the regulation, 
38 C.F.R. § 3.400(o)(2) refers only to an increase in a 
veteran's disability and is not applicable to an increase in 
compensation benefits for a dependent spouse in need of aid 
and attendance.  
Subsection (2) of 38 C.F.R. § 3.400(o) is not applicable, 
therefore, in determining the effective date for any increase 
in compensation benefits based on the need of a veteran's 
spouse for aid and attendance.  Rather, this is the province 
of 38 C.F.R. § 3.401.

The joint motion for remand stated as follows:

" . . . the parties note that 3.401(a)(1) in 
establishing an effective date 
for aid and attendance and housebound benefits states 
'Except as 
provided in § 3.400(o)(2), the date of receipt of claim 
or date 
entitlement arose . . . .'"

This is true, but irrelevant for the purposes of the issue 
here presented.  For reasons explained below, neither of the 
cited sections applies to the situation presented in this 
case.  

As discussed above, the Board believes that 38 C.F.R. 
§ 3.400(o)(2) applies to increases in disability compensation 
based on increases in veterans' disability and does not 
involved spouses' need for aid and attendance.  38 C.F.R. 
§ 3.401(a)(1) similarly applies to veterans who are found to 
be entitled to an increase in compensation due to the need 
for regular aid and attendance or for being housebound and 
specifically references 38 C.F.R. § 3.400(o)(2).  Spouses are 
covered by 38 C.F.R. § 3.401(a)(3), which does not reference 
38 C.F.R. § 3.400(o)(2).  

Thus, section 3.401(a)(1), which applies to veterans who are 
found to be entitled to an increase in compensation due to 
the need for regular aid and attendance or for being 
housebound, references a specific exception in the provisions 
of 38 C.F.R. § 3.400(o)(2).  On the other hand, 
§ 3.401(a)(3), which is applicable to an increase in 
compensation due to a spouse is in need of regular aid and 
attendance, has no § 3.400(o)(2) exception, but rather has a 
self-contained exception, which will be addressed below.  

If one section of a statute includes specific language but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown v. Gardner, 513 U.S. 115, 120 (1994).  
The logical conclusion is that the absence to any cross 
reference to 38 C.F.R. § 3.400(o)(2) in 38 C.F.R. 
§ 3.401(a)(3) is intentional, particularly since § (a)(3) 
contains its own exception, and that the provisions of 
38 C.F.R. § 3.400(o)(2) are not applicable in determining the 
effective date of an increase in compensation benefits based 
on a dependent spouse's need for regular aid and attendance.

Thus, subsection 38 C.F.R. § 3.400(o)(2) and 38 C.F.R. 
§ 3.401(a)(1) apply to veterans, and not to spouses who are 
in need of aid and attendance.  Subsection 3.401(a)(3) 
applies to spouses.   

The joint motion for remand further states:

"Additionally, the cited authority for 38 C.F.R. 
§ 3.401(a)(3), which specifically addressed spousal aid 
and attendance, is 38 U.S.C. § 5110(b)(1), (2).  Section 
5110 (b)(2) provides the effective date for increased 
compensation claims.  Thus, it would appear that claims 
for spousal aid and attendance were intended to be 
treated as increased compensation claims [under 
38 C.F.R. § 3.400(o)(2)]."  

The Board observes that the joint motion cited to no Court 
decision or other authority which provides a basis for 
reliance on annotations found in the Code of Federal 
Regulations, and the Board is aware of no such authority.  
The plain meaning of the regulation itself, as explained 
above, excludes consideration of 38 C.F.R. § 3.400(o)(2).    

The statute applicable to the effective dates of awards, 
38 U.S.C.A. § 5110, provides in subsection (a) the general 
rule to be followed in determining the appropriate effective 
date [the effective date shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor].  The remainder of the 
§ 5110 carves out specific exceptions to this general rule.  
See, e.g., McCay v. Brown, 9 Vet. App. 183, 186 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997) [discussing the 
exception found in subsection (g)].  
With the exception of subsection (f), which pertains to an 
award of additional compensation for dependents based on the 
assignment of a 30 percent disability rating, and subsection 
(n), which pertains to an award of additional compensation 
based on marriage or the birth or adoption of a child, 
38 U.S.C.A. § 5110  does not list any exceptions to the 
general rule that are applicable to increases in compensation 
benefits for dependents.   In the absence of an expressed 
exception, 38 U.S.C.A. § 5110(a) is applicable in determining 
the appropriate effective date for an increase in 
compensation benefits for having a dependent spouse who is in 
need of regular aid and attendance.

Disability compensation is payable to a veteran for injuries 
or diseases incurred in service pursuant to 38 U.S.C.A. 
§ 1114 based on the degree of disability.  Benefits are 
payable to the veteran for having a dependent spouse under 
the authority of 38 U.S.C.A. § 1115.  The threshold 
determination as to whether the veteran is entitled to an 
increase in his compensation benefits for a dependent spouse 
is not related to whether the spouse is disabled, or any 
degree of spousal disability; the criteria for entitlement 
consist of marriage to the veteran and dependency.  As noted 
by the Board above, the veteran has been awarded such 
benefits effective from October 1990 pursuant to the 
provisions of 38 C.F.R. § 3.401(b).

With respect to additional compensation due to a spouse's 
need for aid and attendance, the basic tenet of 38 C.F.R. 
§ 3.401(a)(3) is that the effective date for the spousal 
increase is the date of claim or the date entitlement arose, 
whichever is later.  As noted above, however, subsection 
(a)(3) provides the following exception:  when an award of 
disability compensation based on an original or reopened 
claim is effective for a period prior to the date of receipt 
of the claim, the additional disability compensation payable 
to a veteran by reason of the veteran's spouse's need for aid 
and attendance shall also be awarded for any part of the 
award's retroactive period for which the spouse's entitlement 
to aid and attendance is established.  In other words, if the 
veteran is paid disability compensation benefits retroactive 
to his claim for such disability compensation, as provided in 
38 U.S.C.A. § 5110(b)(2), the retroactive benefits should 
include any increase found to be payable because of the 
spouse's need for regular aid and attendance.  The exception 
shown in 38 C.F.R. § 3.401(a)(3) is identical to an exception 
in 38 C.F.R. § 3.401(a)(1), but for the inclusion of the 
"veteran's spouse's" need for aid and attendance rather than 
the veteran.

In the joint motion for remand the parties indicate that 
38 C.F.R. § 3.400(o)(2) should be considered in determining 
the appropriate effective date in the instant case because 
the cited authority for 38 C.F.R. § 3.401(a)(3) includes 
38 U.S.C.A. § 5110(b)(1) and (b)(2).  Given the specific 
language used in the first sentence of 38 C.F.R. 
§ 3.401(a)(3) regarding the absence of any retroactivity, and 
the stated exception shown in the second sentence, the Board 
finds that the citation to 38 U.S.C.A. § 5110(b)(1) and 
(b)(2) as authority for the paragraph pertains to the 
exception, not the basic tenet (additional compensation for 
aid and attendance of a spouse is paid based on the date of 
receipt of the claim or the date entitlement arose, whichever 
is later).  A conclusion that 38 C.F.R. § 3.400(o)(2) somehow 
comes into play because 38 U.S.C. § 5110(b)(1) and (2) appear 
in comments attached to the subsection is an exercise in 
tortured reasoning and is simply not warranted based on a 
reasonable reading of the law and regulations.  In short, a 
mere citation to those subsections by way of commentary in 
the Code of Federal Regulations is not sufficient to find 
that 38 C.F.R. § 3.400(o)(2), which is not mentioned, is 
applicable to the instant case.

With respect to the 38 C.F.R. § 3.401(a)(3) exception itself, 
the joint motion is silent, although the exception was in 
fact addressed in the Board's May 2001 decision.  The Board 
than noted that because the award of the veteran's disability 
compensation was not effective for a period prior to the date 
of receipt of his claim, i.e. October 1990, the exception was 
not applicable to this case.

The veteran's attorney contends that the exception in 
38 C.F.R. § 3.401(a)(3) is applicable because compensation 
benefits were paid back to October 1990, which was 
retroactive to the January 2000 claim for a spousal increase 
based on her need for aid and attendance.  However, it is 
clear that the retroactive period is based on the veteran's 
claim for disability benefits, not the claim for spousal aid 
and attendance.  The veteran's claim for compensation for his 
psychiatric disability was paid back to October 1990, the 
date of receipt of that claim.  The award was not effective 
for a period prior to the date of receipt of the claim in 
October 1990.  Accordingly, the exception does not apply.   

In essence, the veteran's attorney contends that the second 
reference to "claim" in the § 3.401(a)(3) exception refers to 
some type of claim other than that referred to in the first 
reference (an original or reopened claim for disability 
compensation).  However, a plain reading of the regulation 
leads to the conclusion that both references to "claim" in 
the exception are intended to refer to a veteran's claim for 
disability compensation.  [The word "claim" in the first 
sentence of the subsection, stating the general tenet that an 
award of additional compensation for spousal aid and 
attendance is based on the date of claim, obviously refers to 
a claim for additional compensation due to spousal aid and 
attendance.]

Given the citation to 38 U.S.C.A. § 5110(b)(2), the inclusion 
of nearly identical language in 38 C.F.R. § 3.401(a)(1), and 
the obvious conflict with the basic tenet of 38 C.F.R. 
§ 3.401(a)(3) that there be no retroactivity to the claim for 
a spousal increase, the Board finds that the exception 
provides for an increase in the spousal benefit if the 
veteran is awarded compensation benefits retroactive to the 
claim for such compensation benefits, not retroactive to the 
claim for the spousal increase.  Unless clearly stated 
otherwise, it is assumed that the use of identical terms 
within the regulation refer to the same concept.  See Thayer, 
15 Vet. App. at 210.  The  references to "claim" in the 
exception pertain, therefore, to a veteran's claim for an 
award of disability compensation.  The Board finds that the 
attorney's contention is without merit.

In summary, the veteran submitted his request to reopen the 
claim for service connection for a psychiatric disorder on 
October 31, 1990, and compensation benefits were paid with an 
effective date of October 31, 1990.  The veteran did not 
receive any compensation benefits retroactive from his 
October 31, 1990 claim.  The exception shown in 38 C.F.R. 
§ 3.401(a)(3) is not, therefore, applicable to the veteran's 
appeal.

To summarize, as instructed in the joint motion for remand 
the Board has considered the provisions of 38 C.F.R. 
§ 3.400(o)(2) and has determined that it is not applicable in 
determining the appropriate effective date for additional 
compensation for a spouse who is in need of regular aid and 
attendance.  For the reasons shown above the Board finds that 
38 C.F.R. § 3.401(a)(3) is applicable in establishing the 
effective date for the increase in compensation benefits for 
having a spouse who is in need of regular aid and attendance.  
The Board has also determined that there is no ambiguity in 
the regulations to be interpreted in the veteran's favor.  
Brown v. Gardner, 513 U.S. 115 (1994).  

The Board believes that its discussion above covers all 
points made in the joint motion for remand.

(ii.)  Effective Date Based on October 1990 Claim

The Board notes in passing that in awarding an increase in 
compensation benefits for a dependent spouse in March 2000, 
the RO awarded the veteran the basic spousal increase 
retroactive to his October 1990 claim, in accordance with 
38 C.F.R. § 3.401(b).  The question which must be answered by 
the Board is whether the October 1990 claim may be also 
construed as encompassing a claim for increased compensation 
based on the spouse's need for aid and attendance under 
38 C.F.R. § 3.401(a)(3).

The veteran's attorney has asserted that the veteran's 
October 31, 1990 claim for service connection for a 
psychiatric disability should be construed as a claim for an 
increase in compensation based on his spouse being in need of 
regular aid and attendance.  If this was the case, under 
38 C.F.R. § 3.401(a)(3), the effective date of the increase 
would be the later of the date of the claim, October 31, 
1990, or the date entitlement arose (i.e. the date on which 
the veteran's spouse required aid and attendance).  

The term "claim" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  In accordance with 38 C.F.R. § 3.155(a), in order 
to constitute an informal claim the written communication 
must identify the benefit being sought.  See also Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993).  Thus, in order for the 
veteran's October 1990 claim of entitlement to service 
connection for a psychiatric disability to be considered a 
claim for compensation benefits based on the spouse being in 
need of regular aid and attendance, the veteran would have to 
have then indicated that he was seeking such benefit.  He did 
not.  The veteran did not indicate in his October 1990 claim 
that his spouse was in need of regular aid and attendance, or 
that she was in a nursing home.  

The veteran's attorney in essence contends that, if liberally 
construed, the veteran's October 1990 claim should be 
considered a claim for an increase in compensation (which 
compensation did not then exist) based on the spouse's need 
for regular aid and attendance.  Although VA is required to 
liberally construe a veteran's communications, see EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), "[t]he 'liberal 
reading' requirement does not require the Board to conduct an 
exercise in prognostication, but only requires that it 
consider all issues reasonably raised. . . ."  Talbert v. 
Brown, 7 Vet. App. 352, 356 (1995).  Given the absence of any 
reference in the October 1990 claim to the spouse being in 
need of regular aid and attendance or being in a nursing 
home, the Board finds that the veteran's October 1990 claim 
for service connection benefits did not also constitute a 
claim for an increase in compensation benefits based on his 
spouse being in need of regular aid and attendance.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant in 
determining whether those communications may be interpreted 
as a claim for benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992).  The Board has identified no communication 
by or on behalf of the veteran earlier than January 28, 2000, 
that may be construed as a claim for an increase in 
compensation based on a dependent spouse who is in need of 
regular aid and attendance.  The veteran through his attorney 
has identified no such communication, aside from the October 
1990 claim which has been discussed above.  A review of the 
evidence of record indicates that the veteran reported in 
February 1993 and thereafter that his spouse was disabled, 
but he did not report that she required the regular aid and 
attendance of another person and he did not seek VA benefits 
on that basis.  As noted above, a claim must identify the 
benefit sought.  See Dunson, supra; see also KL v. Brown, 5 
Vet. App. 205, 208 (1993).

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted a claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  In this case, the Board is unable to identify any 
statement made by or on behalf of the veteran prior to 
January 28, 2000, the currently assigned effective date, 
which meets the regulatory requirements of an formal or 
informal claim for compensation based on the need of his 
spouse for aid and attendance.  The Board finds, therefore, 
that his statements cannot be construed as claims for the 
spousal increase based on the need for aid and attendance.

Based on the evidence presented and the applicable law, the 
Board has concluded that an effective date of January 28, 
2000, and no earlier, is in order for the award of additional 
compensation based on the veteran's spouse being in need of 
regular aid and attendance.  Entitlement to an effective date 
prior to January 28, 2000 is not shown as a matter of law.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [the payment 
of monetary benefits must be authorized by statute, which 
requires the filing of a claim].


ORDER

An effective date earlier than January 28, 2000 for 
additional compensation due the veteran for having a 
dependent spouse who is in need of regular aid and attendance 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

